standard] by . . . pointing out. . . that there is an absence of evidence to
                     support the nonmoving party's case." (internal quotation omitted)).
                     Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.




                                                                                               J.
                                                                 Pi: H :11H




                     cc: Hon. Adriana Escobar, District Judge
                          Geraldine Trice
                          Smith Larsen & Wixom
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    .14e4